Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed on 01/12/2021 wherein Claims 1-13 are pending and ready for examination. No claims have been canceled, no new claims have been cited.
In response to 102(a)(1) rejection, applicant made certain amendments to Claims 1, 4 and 5, which brought new grounds for rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0308813 to Morissey et al. (Morissey) in view of US5019129 to Johanson (Johanson) and in further view of US8152419 to Snyder (Snyder).
Regarding Claim 1: The reference of Morissey teaches:
“A measuring device for three-dimensionally sensing elongate cut-outs” (Abstract – “Aspects of the present disclosure relate generally to non-contact coordinate measuring systems, apparatuses, and methods”; Fig. 3; Here the dovetail protrusion is the elongate cut-out; para 0024 - “An example apparatus 100 according to the present disclosure is shown with dovetail protrusion 50 for the purposes of illustration only”), the device comprising:
“an assembly for positioning and fixing on an elongate cut-out of a body” (para 0004 – “The apparatus can include: a laser assembly slidably coupled to a track and configured to emit a first laser beam onto an exterior surface of a component… a positional encoder configured to detect the position of the laser assembly”; para 0025 – “laser assembly 102 can be mounted on or directly coupled to the component being measured (e.g., dovetail protrusion 50) and/or a track affixed thereto”); and 
“a 3-D measuring head connectable to the assembly to be aligned with the elongate cut-out for the respective 3-D surface measurement of the elongate cut-out” (Fig. 3, reference number 108; Here the laser assembly is the 3-D measuring head; para 0026 – “A user can move laser assembly 102 across track 104 by any desired technique of imparting a force, e.g., by sliding laser assembly 102 across track 104 during measurement”; para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data”).
The reference of Morissey is silent on “the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out; a centering jaw; and clamping jaws movable along the longitudinal axis”.  
However, the reference of Johanson in the same field of endeavor teaches:
“the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out” (Col. 3, ll. 66 – 68; Col. 6, ll. 1-4 – “The lower end of the vertical dovetail adapter 36 (i.e. recess framing the elongate cut-out) includes a female dovetail recess 52 on a projecting plate 54 (i.e. plate extending along a longitudinal axis) that projects oppositely from the male dovetail 40 with the recess 52 including a stationary jaw 56 (i.e. a centering jaw) and a bendable jaw 58 similar to the jaw 44 on the vise 12 (i.e. movable jaws) and being bendable by the same type of screw assembly 60).
The reference of Johanson is silent on specifically “clamping jaws movable along the longitudinal axis”.
However, the reference of Snyder discloses:
“clamping jaws movable along the longitudinal axis” (Col. 1,. ll. 64-67 – “FIG. 7 is a side view of a stationary jaw and a movable jaw of a clamp jaw assembly, more particularly illustrating bidirectional movement capability (i.e. including movable along the longitudinal axis) of the movable jaw with respect to the stationary jaw”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device for three-dimensionally sensing elongate cut-outs disclosed by Morissey as taught by Johansen in view of Snyder, in order to improve the capability of the measuring device to hold the measured item securely in place and make the process more safe and reliable.
Regarding Claim 2: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 1 (see the rejection for Claim 1).
The reference of Morissey further teaches:
“further comprising a computer for processing and 3-D reconstruction of the 3-D data of the elongate cut-out generated by means of the 3-D measuring head, wherein the computer forms a 3-D model of the elongate cut-out” (Abstract – “a computer system coupled to the laser encoder and configured to render a geometric profile of the exterior surface of the component based on the first laser beam detected with the laser encoder”; Fig. 7; para 0005 – “A second aspect of the present disclosure provides a program product stored on a computer readable storage device, the program product operative to measure coordinates when executed. The computer readable storage device can include program code for: deriving spatial coordinate data from positional encoder data and detected laser beams, the detected laser beams having been reflected from an exterior surface of a component and emitted from a slidably moveable source coupled to one of the component and a machine for manufacturing the component and; modeling a geometric profile of the exterior surface of the component based on the derived spatial coordinate data; and rendering the modeled geometric profile”).
Regarding Claim 3: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 2 (see the rejection for Claim 2).
The reference of Morissey further teaches:
 “wherein the computer compares the 3-D model with a CAD model of the elongate cut-out” (para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data. To display the geometric profile to a user, modelor 226 can render a virtual display of the geometric profile with the aid of, e.g., graphics processing hardware and/or I/O device 215”; para 0050 – “modeling the geometric profile in step S5 can include combining data for several modeled sections of dovetail protrusion 50 into a single geometric profile”; para 0051 – “Methods of the present disclosure can also include comparing the geometric profile(s) modeled and rendered in steps S5, S6 with a predetermined “tolerance profile” for the exterior surface(s) 52 (FIGS. 3-6), 162 (FIGS. 4-5) of dovetail protrusion 50… Comparing the geometric profile(s) with one or more tolerance profiles can display whether a particular manufactured component meets quality standards”).
Regarding Claim 4: The reference of Morissey teaches:
“A method for sensing elongate cut-outs, the method comprising:” (Abstract – “Aspects of the present disclosure relate generally to non-contact coordinate measuring systems, apparatuses, and methods”;  para 0018 – “Technical effects of the systems, methods, and apparatuses described herein include modeling the geometric profile of a particular component, such as a dovetail protrusion from a turbine wheel, without contacting the component
“positioning and fixing an assembly on an elongate cut-out of a body” (para 0004 – “The apparatus can include: a laser assembly slidably coupled to a track and configured to emit a first laser beam onto an exterior surface of a component… a positional encoder configured to detect the position of the laser assembly”; para 0025 – “laser assembly 102 can be mounted on or directly coupled to the component being measured (e.g., dovetail protrusion 50) and/or a track affixed thereto”);
“connecting and aligning a 3-D measuring head with the assembly for a 3-D surface measurement of the elongate cut-out; and” (para 0026 – “A user can move laser assembly 102 across track 104 by any desired technique of imparting a force, e.g., by sliding laser assembly 102 across track 104 during measurement”; para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data”);
“three-dimensionally scanning the surface of the elongate cut-out by guiding the 3-D measuring head along a longitudinal axis of the elongate cut-out” (para 0029 – “Computer system 114 can use a variety of methods, e.g., interferometry, laser-scanning vibrometry, and/or stroboscopic techniques, to measure exterior surface 52 of components such as dovetail protrusion 50”; para 0047 – “Generally, these techniques allow a component which receives a reflected laser to determine the position of a component or material which reflected the laser, when the laser's origin is known, based on changes to the laser's wave properties (e.g., changes in velocity, frequency, and wavelength determined by superposition) or physical effects of the component (e.g., produced vibrations) detected with laser assembly 102. The spatial coordinate data derived in step S2 can be stored in memory 212 and/or storage system 214, and may be in the form of coordinate data for a particular dovetail protrusion 50. Calculator 222 can derive spatial coordinate data in real time as laser assembly 102 (FIGS. 3-5) moves across track 104 (FIGS. 3-5)”).
The reference of Morissey is silent on “the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out; a centering jaw; and clamping jaws movable along the longitudinal axis”.  
However, the reference of Johanson in the same field of endeavor teaches:
“the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out”; a centering jaw; and clamping jaws movable along the longitudinal axis” (Col. 3, ll. 66 – 68; Col. 6, ll. 1-4 – “The lower end of the vertical dovetail adapter 36 (i.e. recess framing the elongate cut-out) includes a female dovetail recess 52 on a projecting plate 54 (i.e. plate extending along a longitudinal axis) that projects oppositely from the male dovetail 40 with the recess 52 including a stationary jaw 56 (i.e. a centering jaw) and a bendable jaw 58 similar to the jaw 44 on the vise 12 (i.e. movable jaws) and being bendable by the same type of screw assembly 60).
The reference of Johanson is silent on specifically “clamping jaws movable along the longitudinal axis”.
However, the reference of Snyder discloses:
“clamping jaws movable along the longitudinal axis” (Col. 1,. ll. 64-67 – “FIG. 7 is a side view of a stationary jaw and a movable jaw of a clamp jaw assembly, more particularly illustrating bidirectional movement capability (i.e. including movable along the longitudinal axis) of the movable jaw with respect to the stationary jaw”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device for three-dimensionally sensing 
Regarding Claim 5: The reference of Morissey teaches:
“A method for sensing elongate cut-outs, the method comprising: positioning and fixing an assembly on an elongate cut-out of a body, wherein” (Abstract – “Aspects of the present disclosure relate generally to non-contact coordinate measuring systems, apparatuses, and methods”;  para 0018 – “Technical effects of the systems, methods, and apparatuses described herein include modeling the geometric profile of a particular component, such as a dovetail protrusion from a turbine wheel, without contacting the component”; para 0004 – “The apparatus can include: a laser assembly slidably coupled to a track and configured to emit a first laser beam onto an exterior surface of a component… a positional encoder configured to detect the position of the laser assembly”; para 0025 – “laser assembly 102 can be mounted on or directly coupled to the component being measured (e.g., dovetail protrusion 50) and/or a track affixed thereto”);
“a 3-D measuring head is connected to the assembly and is aligned with the elongate cut-out for a 3-D surface measurement; and“ (para 0026 – “A user can move laser assembly 102 across track 104 by any desired technique of imparting a force, e.g., by sliding laser assembly 102 across track 104 during measurement”; para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data”);
“scanning the surface of the elongate cut-out by guiding the 3-D measuring head along a longitudinal axis of the elongate cut-out” (para 0029 – “Computer system 114 can use a variety of methods, e.g., interferometry, laser-scanning vibrometry, and/or stroboscopic techniques, to measure exterior surface 52 of components such as dovetail protrusion 50”; para 0047 – “Generally, these techniques allow a component which receives a reflected laser to determine the position of a component or material which reflected the laser, when the laser's origin is known, based on changes to the laser's wave properties (e.g., changes in velocity, frequency, and wavelength determined by superposition) or physical effects of the component (e.g., produced vibrations) detected with laser assembly 102. The spatial coordinate data derived in step S2 can be stored in memory 212 and/or storage system 214, and may be in the form of coordinate data for a particular dovetail protrusion 50. Calculator 222 can derive spatial coordinate data in real time as laser assembly 102 (FIGS. 3-5) moves across track 104 (FIGS. 3-5)”).
The reference of Morissey is silent on “the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out; a centering jaw; and clamping jaws movable along the longitudinal axis”.  
However, the reference of Johanson in the same field of endeavor teaches:
“the assembly including: a plate extending along a longitudinal axis, the plate having a recess framing the elongate cut-out”; a centering jaw; and clamping jaws movable along the longitudinal axis” (Col. 3, ll. 66 – 68; Col. 6, ll. 1-4 – “The lower end of the vertical dovetail adapter 36 (i.e. recess framing the elongate cut-out) includes a female dovetail recess 52 on a projecting plate 54 (i.e. plate extending along a longitudinal axis) that projects oppositely from the male dovetail 40 with the recess 52 including a stationary jaw 56 (i.e. a centering jaw) and a bendable jaw 58 similar to the jaw 44 on the vise 12 (i.e. movable jaws) and being bendable by the same type of screw assembly 60).
The reference of Johanson is silent on specifically “clamping jaws movable along the longitudinal axis”.

“clamping jaws movable along the longitudinal axis” (Col. 1,. ll. 64-67 – “FIG. 7 is a side view of a stationary jaw and a movable jaw of a clamp jaw assembly, more particularly illustrating bidirectional movement capability (i.e. including movable along the longitudinal axis) of the movable jaw with respect to the stationary jaw”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device for three-dimensionally sensing elongate cut-outs disclosed by Morissey as taught by Johansen in view of Snyder, in order to improve the capability of the measuring device to hold the measured item securely in place and make the process more safe and reliable.

Regarding Claim 6: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 4 (see the rejection for Claim 4).
The reference of Morissey further teaches:
“further comprising processing and reconstructing the 3-D data generated by means of the 3-D measuring head to form a 3-D model of the elongate cut-out” (Fig. 7; para 0005 – “The computer readable storage device can include program code for: deriving spatial coordinate data from positional encoder data and detected laser beams, the detected laser beams having been reflected from an exterior surface of a component and emitted from a slidably moveable source coupled to one of the component and a machine for manufacturing the component and; modeling a geometric profile of the exterior surface of the component based on the derived spatial coordinate data; and rendering the modeled geometric profile”).
Regarding Claim 7: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 6 (see the rejection for Claim 6).
The reference of Morissey further teaches:

“further comprising analyzing the 3-D measured data by comparing the 3-D model with a CAD model of the elongate cut-out” (para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data. To display the geometric profile to a user, modelor 226 can render a virtual display of the geometric profile with the aid of, e.g., graphics processing hardware and/or I/O device 215”; para 0050 – “modeling the geometric profile in step S5 can include combining data for several modeled sections of dovetail protrusion 50 into a single geometric profile”; para 0051 – “Methods of the present disclosure can also include comparing the geometric profile(s) modeled and rendered in steps S5, S6 with a predetermined “tolerance profile” for the exterior surface(s) 52 (FIGS. 3-6), 162 (FIGS. 4-5) of dovetail protrusion 50… Comparing the geometric profile(s) with one or more tolerance profiles can display whether a particular manufactured component meets quality standards”).
Regarding Claim 8: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 7 (see the rejection for Claim 7).
The reference of Morissey further teaches:
“further comprising displaying models of the elongate cut-out” (para 0049 – “Methods of the present disclosure can include displaying the derived spatial coordinate data in the form of a geometric profile of dovetail protrusion 50 or another component under examination”).
Regarding Claim 9: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 4 (see the rejection for Claim 4).
The reference of Morissey further teaches:
“further comprising detaching the assembly and the 3-D measuring head from the groove and positioning and fixing the assembly on a second elongate cut-out” (para 0025 – “Apparatus 100 can include a laser assembly 102 mounted on and slidably coupled to a track 104 located on a surface 106 a. Surface 106 a can be a distinct assembly or part of a piece of manufacturing equipment 106 b adapted to include surface 106 a… Surface 106 a can also be attachable to and detachable from specialized equipment for installing apparatus 100 in order to measure several components in succession”).
Regarding Claim 10: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 5 (see the rejection for Claim 5).
The reference of Morissey further teaches:
“further comprising processing and reconstructing the 3-D data generated by means of the 3-D measuring head to form a 3-D model of the elongate cut-out” (Fig. 7; para 0005 – “The computer readable storage device can include program code for: deriving spatial coordinate data from positional encoder data and detected laser beams, the detected laser beams having been reflected from an exterior surface of a component and emitted from a slidably moveable source coupled to one of the component and a machine for manufacturing the component and; modeling a geometric profile of the exterior surface of the component based on the derived spatial coordinate data; and rendering the modeled geometric profile”).
Regarding Claim 11: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 10 (see the rejection for Claim 10).
The reference of Morissey further teaches:
“further comprising analyzing the 3-D measured data by comparing the 3-D model with a CAD model of the elongate cut-out” (para 0049 – “The geometric profile modeled in step S5 can be modified with user inputs to computing device 114, and for example can include two-dimensional or three-dimensional plots of the recorded spatial coordinate data. To display the geometric profile to a user, modelor 226 can render a virtual display of the geometric profile with the aid of, e.g., graphics processing hardware and/or I/O device 215”; para 0050 – “modeling the geometric profile in step S5 can include combining data for several modeled sections of dovetail protrusion 50 into a single geometric profile”; para 0051 – “Methods of the present disclosure can also include comparing the geometric profile(s) modeled and rendered in steps S5, S6 with a predetermined “tolerance profile” for the exterior surface(s) 52 (FIGS. 3-6), 162 (FIGS. 4-5) of dovetail protrusion 50… Comparing the geometric profile(s) with one or more tolerance profiles can display whether a particular manufactured component meets quality standards”).
Regarding Claim 12: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 11 (see the rejection for Claim 11).
The reference of Morissey further teaches:
“further comprising displaying models of the elongate cut-out” (para 0049 – “Methods of the present disclosure can include displaying the derived spatial coordinate data in the form of a geometric profile of dovetail protrusion 50 or another component under examination”).
Regarding Claim 13: The Morissey/Johansen/Snyder combination teaches the measuring device as claimed in claim 5 (see the rejection for Claim 5).
The reference of Morissey further teaches:
“further comprising detaching the assembly and the 3-D measuring head from the groove and positioning and fixing the assembly on a second elongate cut-out” (para 0025 – “Apparatus 100 can include a laser assembly 102 mounted on and slidably coupled to a track 104 located on a surface 106 a. Surface 106 a can be a distinct assembly or part of a piece of manufacturing equipment 106 b adapted to include surface 106 a… Surface 106 a can also be attachable to and detachable from specialized equipment for installing apparatus 100 in order to measure several components in succession”).
Conclusion
	Action is final, necessitated by the amendment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US4960285 discloses jaw assembly including master jaw and work clamping jaw; 
US5186157 discloses the guide and support structure for cutting apparatus, including elongated rail element and clamping arrangement; 
US20100300173 discloses the heading device including the shaping ram having the locking plate, and at least one clamping jaw; 
US20160184942 discloses the twin clamp and method for simultaneously clamping two elongate profile segments; and 
US20200001341 discloses the shaping tool including the clamping device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        4/1/21